Citation Nr: 0124956	
Decision Date: 10/19/01    Archive Date: 10/23/01

DOCKET NO.  99-22 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
gunshot wound to Muscle Group XVII, right buttock, currently 
evaluated as 20 percent disabling.  

2.  Entitlement to an increased evaluation for residuals of a 
gunshot wound to Muscle Group XVII, left buttock, currently 
evaluated as 20 percent disabling.  

3.  Entitlement to an increased evaluation for traumatic 
arthritis of the left ankle, currently rated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1953.  Service medical records show that the veteran 
suffered a gunshot wound while going on guard duty.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in Jackson, 
Mississippi, in which increased evaluations for residuals of 
a gunshot wound to Muscle Group XVII, right and left 
buttocks, and traumatic arthritis of the left ankle were 
denied.  


FINDINGS OF FACT

1.  The service-connected residuals of a gunshot wound to 
Muscle Group XVII, right buttock, is characterized by a 
nontender, nonelevated scar slightly hyperpigmented on the 
lateral aspect of the right buttock, without evidence of 
adhesions to the underlying stricture, tissue loss beneath 
the wounds, or atrophy of the gluteal muscles.  

2.  The service-connected residuals of a gunshot wound to 
Muscle Group XVII, left, buttock, is manifested by a flat, 
nontender, slightly hypopigmented scar approximately 2 inches 
in length on the upper portion of the left buttock, without 
evidence of adhesions to the underlying stricture, tissue 
loss beneath the wounds, or atrophy of the gluteal muscles.  

3.  The service-connected traumatic arthritis of the left 
ankle is manifested by dorsiflexion of 8 degrees and plantar 
flexion of 21 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for the service-connected residuals of a gunshot wound to 
Muscle Group XVII, right buttock, have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.10, 4.40, 4.45, 4.56, 
4.73, Diagnostic Code 5317 (2001).

2.  The criteria for an evaluation in excess of 20 percent 
for the residuals of a gunshot wound to Muscle Group XVII, 
left, buttock, have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 
4.1-4.3, 4.7, 4.10, 4.40, 4.45, 4.56, 4.73, Diagnostic Code 
5317 (2001).

3.  The criteria for 20 percent evaluation for traumatic 
arthritis of the left ankle have been met.  38 U.S.C.A. 
§ 1155, 5103A, 5107(b) (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 
1999 & Supp. 2001); 38 C.F.R. Part 4 (2001).  In so doing, it 
is the Board's responsibility to weigh the evidence before 
it.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In making 
a determination, the Board has carefully reviewed the 
pertinent medical evidence, including the veteran's entire 
medical history in accordance with 38 C.F.R. § 4.1 (2001) and 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (2001).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2001).  

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2001) in the first instance.  Floyd v. Brown, 9 
Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.

The Board concludes that the medical findings on examination 
are of greater probative value than the veteran's Travel 
Board hearing testimony and his daughter's written statements 
regarding the severity of his residuals of a gunshot wound to 
Muscle Group XVII, right and left buttocks, and traumatic 
arthritis of the left ankle.  

Further, the Board finds that VA has satisfied its duties to 
notify and to assist the veteran in this case pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) and implementing regulations.  


Residuals of a Gunshot Wound to Muscle Group XVII, Right and 
Left Buttocks  

The veteran's residuals of a gunshot wound to Muscle Group 
XVII, right and left buttocks, have been evaluated as 20 
percent disabling under the provisions of 38 C.F.R. § 4.73, 
Diagnostic Code 5317, pursuant to which the severity of 
injuries to Muscle Group XVII is evaluated.  Diagnostic Code 
5317 states that Muscle Group XVII includes those muscles 
responsible for extension of the hip, abduction of the thigh, 
elevation of the opposite side of the pelvis, tension of the 
fascia lata and iliotibial (Maissat's) band, acting with 
Muscle Group XIV in postural support of the body steadying 
the pelvis upon the head of the femur and the condyles of the 
femur on the tibia.  Muscles listed as part of this group 
include the pelvic girdle group, including the gluteus 
maximus, the gluteus medius, and the gluteus minimus.  
Pursuant to this code, a 20 percent rating is warranted if 
impairment of this muscle group is moderate.  If it is 
moderately severe, a 40 percent rating is warranted.  
Finally, if the impairment is severe, a 50 percent rating is 
warranted.  38 C.F.R. § 4.73, Diagnostic Code 5317 (2001).  

Under 38 C.F.R. § 4.56(d) (2001), a moderate disability of 
the muscles would be indicated by small or linear scars, some 
loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  38 C.F.R. § 
4.56(d)(2) (2001).  A moderately severe disability of the 
muscles would be indicated by scars, indications on palpation 
of loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with sound side.  Tests of 
strength and endurance compared with sound side demonstrate 
positive evidence of impairment.  38 C.F.R. § 4.56(d)(3) 
(2001).  A severe disability of the muscles would be 
indicated by ragged, depressed and adherent scars indicating 
wide damage to muscle groups.  Palpation shows loss of deep 
fascia or muscle substance, or soft flabby muscles in wound 
area and muscles, which swell and harden abnormally in 
contraction.  Tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function.  38 
C.F.R. § 4.56(d)(4) (2001).

If present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.  (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile.  38 C.F.R. § 4.56(d)(4) (2001).

Upon a review of the evidence, the Board finds that the 
veteran's residuals of a gunshot wound to Muscle Group XVII, 
right and left buttocks, is characterized by nonadherent, 
nontender scars, which are without pain, herniation, 
elevation or depression, with no evidence of tissue loss, 
bone, or joint damage, but with pain in the gluteal muscle 
which causes moderate impairment in the veteran's ability to 
function.  On examination of motor strength in the lower 
extremities, on the right in the upper muscle group had 
active movement of the body part with gravity eliminated at 
the June 1999 VA examination.  In the lower muscles groups of 
the calf, there was active movement against gravity.  Whereas 
on the left there was active movement against gravity and 
some resistance in the upper and lower muscle groups.  

Reflexes were difficult to elicit bilaterally.  There was 
some slight sensory decrease in the lateral aspect of the 
right thigh.  The examiner commented that the veteran's other 
medical conditions which had affected his motor strength and 
dexterity of his lower extremities such as diabetes with his 
peripheral neuropathy and recent strokes, it was difficult to 
assign a particular motor strength to the functions of Group 
XVII muscles bilaterally.  The examiner felt that these had 
been affected also by other concomitant illnesses that were 
unrelated to his service-connected injury.  However, the 
examiner felt that the injuries of forty plus years ago would 
be static and that any increased disability in his lower 
extremities at this time were the result of other medical 
conditions than his service-connected gunshot wound to the 
buttocks.  

In January 2000, VA outpatient treatment records show that 
motor strength was normal throughout except for the left 
lower extremity, which could not be examined.  Sensory was 
intact to light touch and pinprick throughout, except for the 
left lower extremity.  Heel-shin coordination was intact on 
the right lower extremity.  At the March 2000 VA examination 
range of motion of the hip could not be tested due to the 
veteran's discomfort to lay down and participate in the 
examination mainly due to the left knee disorder.  However, 
he was able to sit on the examination table.  No tenderness 
was noted on the right hip.  He was somewhat uncomfortable on 
deep palpation on the left hip joint.  There was no atrophy 
of the muscles noted in the right lower extremity.  The 
examiner did not see any relationship between the fall 
resulting in the tear of the left quadriceps muscles and the 
service-connected muscle injury of group XVII.  

As such, the Board finds that the veteran's residuals of a 
gunshot wound to Muscle Group XVII, right and left buttocks, 
more nearly approximates a 20 percent disability evaluation 
under Diagnostic Code 5317.  See 38 C.F.R. § 4.73 (2001).

In Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held 
that the Board must consider scars separately.  Thus, the 
Board will also analyze whether a compensable evaluation is 
warranted for the right and left buttocks scars under 
Diagnostic Codes 7803, 7804, and 7805.  Diagnostic Codes 7803 
and 7804 provide that a scar can be rated at 10 percent if it 
is "poorly nourished, with repeated ulceration," or "tender 
and painful on objective demonstration," respectively.  
Diagnostic Code 7805 provides that a scar may be rated based 
on "limitation of function" of the part of the body that is 
affected.  38 C.F.R. § 4.118 (2001).  

At the June 1999 VA examination there was a flat, nontender, 
slightly hypopigmented scar approximately 2 inches in length 
on the upper portion of the left buttocks.  There was also a 
nontender, nonelevated scar slightly hyperpigmented on the 
lateral aspect of the right buttocks.  However, there was no 
evidence of adhesions to the underlying stricture or evidence 
of tissue loss beneath these two wounds.  The gluteal muscles 
showed no signs of atrophy.  At the March 2000 VA examination 
there was a horizontal scar on the superior area of the left 
gluteal region, which was about 2.5 inches long, and one-
third of an inch wide, and it was nontender with a small 
defect.  There was no atrophy of the gluteal muscles noted 
and sensory function was intact.  An exit wound was noted on 
the right lateral aspect of the gluteal area, which was 
nontender, and no atrophy of the gluteal muscles was noted.  
Therefore, a separate 10 percent rating based on the tender 
and painful scar of the right and left buttocks is not 
warranted.  38 C.F.R. § 4.118 (2001).

In evaluating this disability, the Board has considered all 
applicable regulations, and has considered all the disabling 
manifestations, including the effects of pain as required by 
38 C.F.R. §§ 4.40 and 4.45, and by DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The diagnostic codes for muscle 
disabilities and for scars include pain as a rating 
criterion, as discussed above.  The veteran's pain has been 
considered under these sections of the rating schedule.  
Furthermore, there is no evidence of record showing that 
there is additional loss of function attributable to the 
service-connected residuals of a gunshot wound to Muscle 
Group XVII, right and left buttocks, beyond that contemplated 
by the assigned disability ratings.

Traumatic Arthritis of the Left Ankle  

Arthritis due to trauma, substantiated by X-ray findings, is 
to be rated as degenerative arthritis.  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected, to be 
combined, not added.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010 (2001).  

The veteran is currently receiving a 10 percent evaluation 
under Diagnostic Code 5010 for traumatic arthritis and 
Diagnostic Code 5271 for limitation of ankle motion.  
Moderate limitation of motion of the ankle warrants a 10 
percent evaluation.  Marked limitation of motion of the ankle 
warrants a 20 percent evaluation.  See 38 C.F.R. § 4.71, 
Diagnostic Code 5271, Plate II, indicating that "normal" 
range of motion in the ankle is from 0 to 20 degrees of 
dorsiflexion and from 0 to 45 degrees of plantar flexion.  

Having reviewed the record, the Board has concluded that the 
evidence supports entitlement to a 20 percent evaluation for 
limitation of left ankle motion.  At the June 1999 VA 
examination dorsiflexion of the left ankle was 8 degrees and 
plantar flexion was 21 degrees.  Internal rotation was 10 
degrees and external rotation was 5 degrees.  

The Board also notes that in the absence of evidence 
demonstrating the presence of ankylosis in the left ankle, 
there is no basis for assignment of an increased evaluation 
for the veteran's service-connected traumatic arthritis of 
the left ankle under Diagnostic Code 5270.  

The Board has considered the application of 38 C.F.R. §§  
4.40 (consider "functional loss" "due to pain"), 4.45 
(consider "pain on movement, swelling, deformity, or atrophy 
on disuse" in addition to "instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing", incoordination, and excess 
fatigability), and 4.59 (minimum compensable evaluation 
warranted for painful motion with joint pathology) in this 
case.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  
However, increased ratings are not warranted on the basis of 
these regulations.  At the June 1999 VA examination the left 
ankle was without appreciable swelling on the day of the 
examination.  There was slight tenderness over the medial 
malleolus anteriorly; however, there was no crepitance to 
range of motion of the ankle.  The examiner noted that the 
bilateral braces probably were related to bilateral foot drop 
rather than as the veteran classified as weak ankles.

The veteran is adequately compensated for these symptoms.  
The objective findings have not been shown to be productive 
of additional disability or functional impairment in excess 
of a 20 percent evaluation for traumatic arthritis of the 
left ankle.  Thus, the Board concludes that there is not 
pain, which warrants an evaluation in excess of 20 percent 
under 38 C.F.R. §§ 4.40, 4.45, or 4.59.  For these reasons, a 
higher evaluation is not warranted based on 38 C.F.R. 
§§ 4.40, 4.45, or 4.59 (2001).  


ORDER

An increased evaluation for residuals of a gunshot wound to 
Muscle Group XVII, right buttock, is denied.  

An increased evaluation for residuals of a gunshot wound to 
Muscle Group XVII, left buttock, is denied.  

A 20 percent evaluation for traumatic arthritis of the left 
ankle is granted, subject to the applicable criteria 
pertaining to the payment of monetary benefits.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

